

	

		IIA

		109th CONGRESS

		2d Session

		S. J. RES. 31

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2006

			Mr. Allen introduced the

			 following joint resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Proposing an amendment to the Constitution

		  of the United States relative to require a balancing of the

		  budget.

	

	

		That the following article is

			 proposed as an amendment to the Constitution of the United States, which shall

			 be valid to all intents and purposes as part of the Constitution when ratified

			 by the legislatures of three-fourths of the several States within seven years

			 after the date of its submission by the Congress:

			

				—

					1.The budget deficit of the

				United States for the fiscal year in which this article is ratified shall be

				reduced in the succeeding fiscal years such that the budget deficit, if any, in

				the succeeding fiscal years may not exceed the indicated amount of the budget

				deficit for the fiscal year in which this article is ratified, as

				follows:

						(1)For the first

				fiscal year beginning after the ratification of this article, 80

				percent.

						(2)For the second

				fiscal year beginning after the ratification of this article, 60

				percent.

						(3)For the third

				fiscal year beginning after the ratification of this article, 40

				percent.

						(4)For the fourth

				fiscal year beginning after the ratification of this article, 20

				percent.

						2.After the fourth fiscal year

				beginning after ratification of this article, expenditures by the United States

				may not exceed receipts for any given fiscal year unless such excess

				expenditures are authorized by a law approved by three-fifths of each House of

				the Congress.

					3.Congress may waive the

				provisions of this article for any fiscal year in which a declaration of war is

				in effect. Any deficit that occurs as a result of such war shall be reduced

				within 5 fiscal years following the war according to the procedures set forth

				in section 1 of this article.

					4.Congress shall have the power

				to enforce this article by appropriate

				legislation.

					.

		

